Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d00 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2021/0092583 A1.Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: performing at least one action from a group of actions, the group of actions comprising: enabling a first subgroup of microservices for a device, wherein the first subgroup of microservices is selected from a group of services based on a condition of the device satisfying a first condition; and enabling a second subgroup of microservices for the device, wherein the second subgroup of microservices is selected from the group of services based on the condition of the device satisfying a second condition, wherein the second condition comprises an application executing on the device and a detected movement of the device, wherein the application updates with a frequency that is less than a defined threshold frequency, and wherein the enabling of the second subgroup of microservices comprises enabling a mobility management function as a microservice that comprises a mobility management microservice.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses a session management microservice is not enabled.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the first condition comprises a stationary configuration of the device, and wherein the enabling of the first subgroup of microservices comprises: enabling the mobility management microservice; and enabling a routing microservice.
 Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the stationary configuration of the device is determined not to trigger a handover event. 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the second condition comprises a mobility capability and the detected movement of the device, and wherein the enabling of the second subgroup of microservices comprises: enabling the mobility management microservice, a session management microservice, a session internet protocol address assignment microservice, and a routing microservice.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the session management microservice is configured to facilitate an association between a virtual internet protocol address and a physical internet protocol address of the device.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the enabling of the second subgroup of microservices further comprises:enabling mobility management microservices for radio access technology handovers configured to facilitate movement of the device from a first access technology to a second access technology.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the second condition comprises an expected handover of the device from a neighbor network device of a neighbor network to a network device of a network associated with the group of actions.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the application that updates with the frequency is a first application that updates with a first frequency, and wherein the first condition comprises:

a second application, which updates with a second frequency that is more than the defined threshold frequency, executing on the device, and

the detected movement of the device.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses, wherein the operations further comprise: enabling the mobility management function as a service overlaid on a multitude of networks.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses A method, comprising: disabling, by a system comprising a processor, a mobility management function of a network, wherein the disabling comprises overlaying the mobility management function, as a microservice, on a multitude of networks, and wherein the mobility management function is included in a group of microservices offered via the network; and activating, by the system, microservices of the group of microservices, comprising the microservice.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein activating the microservices of the group of microservices comprises activating, by the system, the microservices of the group of microservices based on a characteristic of a device.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the activating of the microservices of the group of microservices comprises activating a routing microservice based on a determination that a group of characteristics, comprising the characteristic of the device, comprises a stationary characteristic of the device.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the group of characteristics further comprises a mobility capability characteristic that indicates the device is capable of movement and a non- handover characteristic that indicates a handover event will not be triggered based on the stationary characteristic of the device.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the stationary characteristic is a temporary condition of the device, prior to movement of the device.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein a group of characteristics, comprising the characteristic of the device, comprises a handover characteristic that indicates a handover event trigger, and wherein the activating of the microservices of the group of microservices comprises:

activating a mobility management microservice, a session management microservice, a session internet protocol address assignment microservice, and a routing microservice; and

activating mobility management microservices for radio access technology handovers configured to facilitate movement of the device from a first access technology to a second access technology.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the session management microservice is configured to facilitate an association between a virtual internet protocol address and a physical internet protocol address of the device.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:

disabling mobility management, wherein the disabling comprises overlaying the mobility management, as a microservice, on multiple networks, and wherein the mobility management is included in services offered by a network of the multiple networks; and

enabling a microservice for a user device.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein the microservice comprises a mobility microservice for the user device or a routing microservice.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent Publication No. 2021/0092583 A1 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Cui discloses wherein a mobility condition of the user device is a mobile condition that results in triggering a network node connection transfer event, and wherein the operations further comprise: enabling a session management microservice and a session internet protocol address assignment microservice; and enabling radio access technology configured to facilitate movement of the user device from a first access technology to a second access technology.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/               Examiner, Art Unit 2463